Citation Nr: 0413029	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  99-17-857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

2.  Service connection for a low back disorder.  

3.  Entitlement to service connection for a cervical spine 
disability on a direct basis and as secondary to a service 
connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1981 to December 
1987.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a cervical 
spine disability and found that no new and material evidence 
had been submitted to reopen a claim for service connection 
for a low back disorder previously denied in an unappealed 
rating action of August 1988.  

The veteran subsequently moved to South Carolina and his 
claim was thereafter transferred to the RO in Columbia, South 
Carolina.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disorder was previously denied by the RO in an unappealed 
rating decision of August 1988.  

2.  The evidence received since the August 1988 rating 
decision denying service connection for a low back disorder 
is new and material and needs to be considered to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of August 1988 that denied service connection for a 
low back disability is new and material; and the veteran's 
claim for service connection for this disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 and amended by Pub. L. 108-183, 117 Stat. 
2651 (Dec. 16, 2003)) 

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to the issue decided in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

The Board will therefore proceed to consider the veteran's 
application to reopen his claim for service connection for a 
low back disorder on the basis of the evidence currently of 
record.  

The evidence that was of record at the time of the unappealed 
rating action of August 1988 may be briefly summarized.  On 
the veteran's December 1981 examination prior to service 
enlistment his spine was evaluated as normal.  The veteran's 
service medical records reveal considerable treatment for low 
back pain following a fall on board ship in November 1985.  
Initially diagnosed as a lumbosacral strain, the veteran's 
low back complaint was diagnosed as spina bifida occulta S1 
with partial spondylolysis l-5 in March 1986.  Following a 
November 1987 medical board, the diagnoses were chronic 
mechanical low back pain; mild bilateral facet tropism at L5, 
S1, and mild S1 joint narrowing.  The veteran was discharged 
from service because of his low back symptomatolgy.  

On a VA examination conducted in March 1988 the veteran 
complained of back pain at the base of the spine, as well as 
an inability to bend or lift more than 50 pounds.  The pain 
did not radiate into the legs.  Evaluation revealed forward 
flexion to 65 degrees and a reversal of lumbar lordosis.  
Lateral bending was 25 degrees bilaterally.  The veteran's 
spine was not tender and there was no spasms or deformity.  
Deep tendon reflexes were intact and all motor groups were 
5/5.  Straight leg raising was to 80 degrees bilaterally and 
sensation to pinprick was intact.  An X-ray of the 
lumbosacral spine was reported to show no significant 
abnormalities.  The diagnoses were chronic low back pain and 
chronic subjective low back pain.  

The evidence associated with the claims folder subsequent to 
the August 1988 rating decision includes VA and private 
clinical records and physician statements reflecting 
treatment and evaluations in the late 1990s for various 
disorders, including low back pain.  A VA magnetic resonance 
imaging study (MRI) in October 1996 showed a left paracentral 
disc protrusion at L4-5 resulting in a displaced thecal sac.  
There was a small posterior osteophyte at L5.  

In a March 1997 statement, a private physician reported that 
the veteran had been treated for low back pain since 1992.  
The veteran was said to have related his symptoms to an 
injury during service.  The doctor said that, to the best of 
his knowledge, the veteran's injury still contributed to his 
back pain.  

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  
For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d) (2003).  ).  Degenerative arthritis of the 
spine may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
discharge from wartime service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West  2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The basis for the RO's August 1988 denial of service 
connection for a low back disorder was, essentially that the 
evidence did not establish that the veteran had a chronic low 
back disorder attributable to service.  Since that decision, 
clinical records have been associated with the claims folder 
indicating treatment since the service for complaints of pain 
in the lumbar spine.  A private physician has submitted an 
opinion that the veteran's current low back symptoms are, at 
least in part, the result of an injury that occurred during 
service.   

This evidence is clearly new since it was not of record at 
the time of the 1988 RO decision denying service connection 
for a low back disorder and is not cumulative of evidence 
that was of record at that time.  Such evidence is also 
material since it is directly relevant to the issue on appeal 
and is of such significance that it must be considered in 
order to fairly decide the merits of the claim.  

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a low back disorder.  



ORDER


New and material evidence having been presented, the 
veteran's application to reopen his claim for service 
connection for a low back disorder is granted.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case the record shows an injury and back symptoms 
during service, the veteran's report of a continuity of 
symptomatology since an injury in service, and current 
findings of a low back disability.  A medical opinion is 
needed to determine whether the current disability is related 
to service.

It is also apparent that clinical records relevant to the 
veteran's claim for service connection for the low back 
disability, as well as his claim for service connection for a 
cervical spine disability are available, but not currently 
associated with the claims folder.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b),(c).

The veteran has asserted that a cervical spine disability is 
the result of injuries sustained in an inservice automobile 
accident, and, in the alternative, that it is due to falls 
caused by his low back disability.  In view of the reopening 
of the veteran's claim for service connection for his low 
back disability in the above decision, and the fact that the 
veteran is being afforded an examination for the low back 
disability, a medical opinion as to the etiology of the 
cervical spine disability is warranted.  

In view of the above, this case is REMANDED to the RO for the 
following development:  

1.  The AMC or RO should seek all records 
of the veteran's treatment at the Old 
Town Medical Center at 520 Southard 
Street, in Key West Florida, 33040 during 
the period from 1992 to 1995. 

2.  The AMC or RO should contact the 
veteran and request that he provide the 
full name and address of the physician 
identified as Doctor Poirier and the 
medical facility identified as Lower Keys 
Orthopedics.  When the veteran responds 
and provides any necessary authorization, 
the above named should be contacted and 
asked to provide copies of all clinical 
records documenting treatment for the 
veteran's low back and cervical spine 
disabilities. 

3.  The AMC or RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the etiology of any current low 
back and cervical spine disabilities.  
Send the claims folder to the examiner 
for review and the examiner should report 
that the claims folder was reviewed.  The 
examining physician should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any low back or cervical spine 
disability diagnosed on the examination 
had there onset during service or were 
related to any service injury.  

If degenerative arthritis is found in any 
relevant area, the examiner should also 
comment as to whether it is at least as 
likely as not that such was manifested by 
limitation of motion and X-ray evidence 
within one year after service.  

If a cervical spine disability is found 
to be unrelated to service, the examiner 
should also express an opinion as to 
whether it is, at least as likely as not, 
either caused or aggravated by the low 
back disorder.  
 
4.  The AMC or RO should then adjudicate 
the veteran's claims for service 
connection for low back disorder and 
cervical spine disabilities on both a 
direct and secondary basis.  If these 
benefits remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



